Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the papers filed on May 16, 2021. Claims 1, 2 and 6-12 are currently pending. Claim 1 has been amended and claim 3 has been canceled by Applicants’ amendment filed on 5/16/2021. Therefore, claims 1, 2 and 6-12 are currently under examination.  
Applicant’s representative was contacted May 19, 2021 to amend claim 1 to set forth the claims filed on 5/16/2021in condition for allowance.
Authorization for the examiner’s amendment was given by Melissa Sistrunk
on May 21, 2021.
Examiner’s amendment
In the claims
Claim 1 has been amended as follows: 
page 2, line 12 of claim 1, the phrase “an unrelated target” is replaced by---an unrelated target antigen----
page 2, line 18 of claim 1, the phrase “measuring the magnitude of the biological activity from the one or more control culture” is replace by--- measuring the magnitude of the corresponding biological activity from the one or more control cultures------
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is not in compliance with the provisions of 37 CFR 1.97. The following references have not been considered by the examiner, as indicated on Form PTO 1449.
Chinese Reference 101427135 has not been considered because an English translation of the relevant portions of the document has not been provided.
All other documents in said Information Disclosure statement were considered as noted by the Examiner initials in the copy attached hereto.

Conclusion
Claims 1, 2 and 6-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633